As filed with the Securities and Exchange Commission on June 11, 2010 File No. 811-22427 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[X] MULTI-SECTOR OPTION STRATEGY PORTFOLIO (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number, including Area Code) Maureen A. Gemma Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) Throughout this Registration Statement, certain information concerning Multi-Sector Option Strategy Portfolio (the Portfolio) is incorporated by reference from Amendment No. 153 to the Registration Statement of Eaton Vance Mutual Funds Trust (the Trust) (File No. 02-90946 under the Securities Act of 1933 (the 1933 Act)) (the Amendment), which was filed electronically with the Securities and Exchange Commission on February 26, 2010 (Accession No. 0000940394-10-000156). The Amendment contains the prospectus (the Fund prospectus) and statement of additional information (the Fund SAI) of Eaton Vance Diversified Income Fund (the Fund), which may invest a portion of its assets in the Portfolio. In addition, certain information is incorporated by reference from Amendment No. 102 to the Registration Statement of Eaton Vance Special Investment Trust (File No. 02-27962 under the 1933 Act) which was filed electronically with the Securities and Exchange Commission on March 29, 2010 (Accession No. 0000940394-10-000325) with respect to the Portfolios sub-adviser, Parametric Risk Advisors, LLC. PART A Responses to Items 1, 2, 3, 4 and 13 have been omitted pursuant to Paragraph B2(b) of the General Instructions to Form N-1A. Item 5. Management (a) Investment Adviser The Portfolios investment adviser is Boston Management and Research ("BMR"). Information about portfolio managers and advisory fees is set forth below. The Portfolios sub-investment adviser is Parametric Risk Advisors, LLC (PRA). Information about portfolio managers and advisory fees is set forth below. (b) Portfolio Manager(s) The Portfolios Core Strategy is co-managed by Jeffrey A. Rawlins and Dan R. Strelow since the Portfolios inception in 2010. The Portfolios Enhancement Strategy is co-managed by Jonathan Orseck and Kenneth Everding since the Portfolios inception in 2010. Item 6. Purchase and Sale of Portfolio Interests (a)  (b) Purchase and Sale of Portfolio Interests Interests in the Portfolio are issued solely in private placement transactions that do not involve any public offering within the meaning of Section 4(2) of the 1933 Act. Investments in the Portfolio may be made only by U.S. and foreign investment companies, common or commingled trust funds, pooled income funds, organizations or trusts described in Section 401(a) or 501(a) of the Internal Revenue Code of 1986, as amended (the Code), or similar organizations or entities that are accredited investors within the meaning of Regulation D under the 1933 Act. This Registration Statement does not constitute an offer to sell, or the solicitation of an offer to buy, any security within the meaning of the 1933 Act. A-1 Item 7. Tax Information The Portfolio expects its allocations to constitute ordinary income and/or capital gains unless an investor is not subject to taxation. Item 8. Financial Intermediary Compensation Not applicable. Item 9. Investment Objective, Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings The Portfolio is a non-diversified, open-end management investment company. The Portfolio is not intended to be a complete investment program, and a prospective investor should take into account its objectives and other investments when considering the purchase of an interest in the Portfolio. The Portfolio cannot assure achievement of its investment objective. The objective of the Portfolio is total return. The Portfolio uses an options-based return enhancement strategy (Enhancement Strategy) to pursue its investment objective which serves as an overlay to a portfolio of income securities managed by EVM (Core Strategy). By combining these two strategies, the Portfolio seeks to provide investors with a portfolio that will generate returns with low volatility and low correlation to stock and bond market returns. Core Strategy . The Portfolios Core Strategy may invest in a broad range of income securities, including (but not limited to) debt securities of all types, preferred stocks, corporate debt securities of U.S. and non-U.S. issuers (including convertible securities and corporate commercial paper), senior and subordinated debt, foreign securities (including sovereign debt), foreign currencies, repurchase agreements and reverse repurchase agreements, commodities-related investments, mortgage- and asset-backed securities, inflation-indexed bonds issued by governments and corporations, structured notes, delayed funding loans and revolving credit facilities, bank certificates of deposit, fixed time deposits, bank deposits (or investments structured to provide the same type of exposure) and bankers acceptances of foreign and domestic banks. The Portfolio may engage in derivative transactions, short sales and securities lending. Permitted derivative transactions include the purchase and sale of futures contracts on securities, indices or currencies, options on futures contracts, deliverable and nondeliverable forward currency exchange contracts, exchange-traded and over-the-counter options on securities, indices or currencies, interest rate, inflation, total return and credit default swaps, forward rate agreements, forward commitments, and credit-linked notes and similar structured products. Derivatives entered by the Portfolio may be traded in the U.S. and abroad. Under normal market conditions, the Portfolios investment in foreign securities will not exceed 25% of its net assets. Enhancement Strategy. The Portfolios Enhancement Strategy is implemented by the Portfolios sub-adviser, PRA. PRA seeks to generate incremental return for the Portfolio by writing a series of call and put option spread transactions on the S&P 500 Composite Stock Price Index (S&P 500 Index), the SPDR Trust Series I (SPDRs) and/or another proxy for the S&P 500 Index. PRA generally seeks call spreads and put spreads that are out of the money. That is, the exercise price of the call options sold generally will be above the current level of the index when written and the exercise price of the call options bought will be above the exercise price of the call options sold. The exercise price of put options sold generally will be below the current level of the index when written and the exercise price of the put options bought will be below the exercise price of put options sold. A-2 As a non-diversified fund, the Portfolio may invest a larger portion of its assets in the obligations of a limited number of issuers than a diversified fund. This makes the Portfolio more susceptible to adverse economic, business or other developments affecting such issuers. The Portfolios objective and policies may be changed by the Trustees without shareholder approval. There is no present intention to make any such change, and shareholders will receive at least 60 days prior notice of any material change in the Portfolios investment objective. Registrant incorporates by reference the description of the Portfolios policies and procedures with respect to the disclosure of portfolio holdings information from Information about the Fund under Shareholder Account Features in the Fund prospectus. Characteristics and Risks of Investments Set forth below are the principal characteristics and risks associated with the investments and strategies of the Portfolio. The risks of these investment strategies could adversely affect the Portfolios net asset value or total return. The Portfolio might not use or be exposed to all of the strategies and techniques or invest directly or indirectly in all of the types of investments described in this registration statement. While at times the Portfolio may use alternative investment strategies in an effort to limit losses, it may choose not to do so. Principal Risks Market Risk. Economic and other events (whether real or perceived) can reduce the demand for certain income securities and bank loans, or for investments generally, which may reduce the market prices and cause the value of Portfolio shares to fall. The frequency and magnitude of such changes cannot be predicted. Certain income securities and bank loans can experience downturns in trading activity and, at such times, the supply of securities in the market may exceed the demand. At other times, the demand for such securities may exceed the supply in the market. An imbalance in supply and demand in the market may result in valuation uncertainties and greater volatility, less liquidity, widening credit spreads and a lack of price transparency in the market. No active trading market may exist for certain investments, which may impair the ability of the Portfolio to sell or to realize the full value of such investments in the event of the need to liquidate such assets. Adverse market conditions may impair the liquidity of some actively traded investments. Foreign Investment Risk. Because the Portfolio can invest a portion of its assets in foreign instruments, the value of the Portfolio can be adversely affected by changes in currency exchange rates and political and economic developments abroad. In emerging or less developed countries, these risks can be more significant. Investment markets in emerging market countries are substantially smaller, less liquid and more volatile than the major markets in developed countries, and as a result, the Portfolios value will be more volatile. Emerging market countries may have relatively unstable governments and economies. Emerging market investments often are subject to speculative trading, which typically contributes to volatility. Trading in foreign and emerging markets typically involves higher expense than trading in the United States. The Portfolio may have difficulties enforcing its legal or contractual rights in a foreign country. Risk of Senior Loans. Risks of investments in senior floating rate loans (Senior Loans) are similar to the risks of lower rated securities, although interest rate risk may be reduced because Senior Loan rates generally are adjusted for changes in short-term interest rates. Secured and unsecured loans, second lien loans and subordinated bridge loans (Junior Loans) are subject to the same general risks. Due to their lower place in the borrowers capital structure and possible unsecured status, Junior Loans may involve a higher degree of overall risk than Senior Loans of the same borrower. Derivatives Risk. The use of derivatives can lead to losses because of adverse movements in the price or value of the asset, index, rate or instrument underlying a derivative, due to failure of a counterparty or due to tax or regulatory constraints. Derivatives may create investment leverage in the Portfolio, which A-3 magnifies the Portfolios exposure to the underlying investment. Derivatives risks may be more significant when they are used to generate return or as a substitute for the purchase or sale of a position or instrument. Derivatives for hedging purposes may not reduce risk if they are not sufficiently correlated to the position being hedged. The use of derivatives involves specialized skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or other unforeseen events. Derivative instruments may be difficult to value, may be illiquid, and may be subject to wide swings in valuation caused by changes in the value of the underlying security or currency. The loss on derivative transactions may substantially exceed the initial investment. Certain derivatives (such as swap agreements) are private contracts into which the Portfolio and a swap counterparty enter as principals. The Portfolio may be subject to the risk that such contracts will be with a limited number of counterparties, resulting in certain concentration risk, including counterparty, liquidity, deflation and pricing risk. The success of put and call spread transactions on the S&P 500 Index and/or a proxy for the S&P 500 Index will be determined by the performance of the S&P 500 Index. If the S&P 500 Index appreciates or depreciates sufficiently over the period to offset the premium received, a loss will result. The risk of selling put options in a spread transaction is mitigated by the purchase of offsetting options at a lower exercise price, thereby capping the maximum loss potential. Credit Risk. Income securities and bank loans are subject to the risk of non-payment of scheduled principal and interest. Changes in economic conditions or other circumstances may reduce the capacity of the party obligated to make principal and interest payments and may lead to defaults. Such non-payments and defaults may reduce the value of the Portfolio and income distributions. The value of a fixed income security also may decline because of concerns about the issuers ability to make principal and interest payments. In addition, the credit ratings of income securities and bank loans may be lowered if the financial condition of the party obligated to make payments with respect to such instruments changes. In the event of bankruptcy of the issuer of income securities and bank loans, the Portfolio could experience delays or limitations with respect to its ability to realize the benefits of any collateral securing the instrument. In order to enforce its rights in the event of a default, bankruptcy or similar situation, the Portfolio may be required to retain legal or similar counsel. Risk of Lower Rated Investments . Investments rated below investment grad and comparable unrated securities have speculative characteristics because of the credit risk associated with their issuers. Changes in economic conditions or other circumstances typically have a greater effect on the ability of issuers of lower rated investments to make principal and interest payments than they do on issuers of higher rated investments. An economic downturn generally leads to a higher non-payment rate, and a lower rated investment may lose significant value before a default occurs. Lower rated investments generally are subject to greater price volatility and illiquidity than higher rated investments. Interest Rate Risk. As interest rates rise, the value of Portfolio shares is likely to decline. Conversely, when interest rates decline, the value of the Portfolio is likely to rise. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities, making them more volatile. A rising interest rate environment may extend the average life of mortgages or other asset-backed receivables underlying mortgage-backed or asset backed securities. This extension increases the risk of depreciation due to future increases in market interest rates. In a declining interest rate environment, prepayment of obligations may increase. In such circumstances, the Portfolio may have to re-invest the prepayment proceeds at lower yields. Risk of U.S. Government-Sponsored Agencies. While certain U.S. Government-sponsored agencies (such as the Federal Home Loan Mortgage Corporation and the Federal National Mortgage Association) may be chartered or sponsored by acts of Congress, their securities are neither issued nor guaranteed by the U.S. Treasury. A-4 Risks of Repurchase Agreement and Reverse Repurchase Agreements. In the event of the bankruptcy of the counterparty to a repurchase agreement, recovery of cash may be delayed. To the extent that, in the meantime, the value of the purchased securities may have decreased, a loss could result. When the Portfolio enters into a reverse repurchase agreement, any fluctuations in the market value of either the securities transferred to another party or the securities in which the proceeds may be invested would affect the market value of the Portfolios assets. As a result, such transactions may increase fluctuations in the net asset value of the Portfolio. Because reverse repurchase agreements may be considered to be the practical equivalent of borrowing funds, they constitute a form of leverage. If the Portfolio reinvests the proceeds of a reverse repurchase agreement at a rate lower than the cost of the agreement, entering into the agreement will lower the Portfolios yield. Risks of Deep Discount Bonds. Deep Discount Bonds may experience greater volatility in market value due to changes in interest rates. The Portfolio accrues income on these investments and is required to distribute its income each year. The Portfolio may be required to sell securities to obtain cash needed for income distributions. Securities purchased on a when-issued or forward commitment basis are subject to the risk that when delivered they will be worth less than the agreed upon payment price. Bonds that make "in-kind" interest payments, as well as bonds that do not pay income currently or do not make regular interest payments, may experience greater volatility in response to interest rate changes. Risks of Commodity-Related Investments. The value of commodities investments will generally be affected by overall market movements and factors specific to a particular industry or commodity, which may include weather, embargoes, tariffs, and health, political, international and regulatory developments. Economic and other events (whether real or perceived) can reduce the demand for commodities, which may reduce market prices and cause the value of Portfolio shares to fall. The frequency and magnitude of such changes cannot be predicted. Exposure to commodities and commodities markets may subject the Portfolio to greater volatility than investments in traditional securities. No active trading market may exist for certain commodities investments, which may impair the ability of the Portfolio to sell or to realize the full value of such investments in the event of the need to liquidate such investments. In addition, adverse market conditions may impair the liquidity of actively traded commodities investments. Certain types of commodities instruments (such as total return swaps and commodity-linked notes) are subject to the risk that the counterparty to the instrument will not perform or will be unable to perform in accordance with the terms of the instrument. To the extent commodity-related investments are held through an offshore subsidiary of the Portfolio, such subsidiary will not be subject to U.S. laws (including securities laws) and their protections. An offshore subsidiary will be subject to the laws of a foreign jurisdiction, which can be affected by developments in that jurisdiction. Leverage Risk. Borrowing to increase investments (leverage) may exaggerate the effect on the Portfolios value of any increase or decrease in the value of the security purchased with the borrowings. Successful use of a leveraging strategy depends on the investment advisers ability to predict correctly interest rates and market movements. There can be no assurance that the use of leverage will be successful. In connection with its borrowing, the Portfolio will be required to maintain specified asset coverage with respect to borrowing by both the Investment Company Act of 1940 and the terms of its credit facility with the lender. The Portfolio may be required to dispose of portfolio investments on unfavorable terms if market fluctuations or other factors reduce the required asset coverage to less than the prescribed amount. Borrowings involve additional expense to the Portfolio. Equity Investing Risk. The Portfolios shares may be sensitive to stock market volatility. The value of equity investment and related instruments held by the Portfolio may decline in response to conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations, as well as issuer or sector specific events. Although values can rebound, there is no assurance that values will return to previous levels. A-5 Securities Lending Risk. Securities lending involves possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. As a result, the value of Portfolio shares may fall and there may be a delay in recovering the loaned securities. The value of Portfolio shares could also fall if a loan is called and the Portfolio is required to liquidate reinvested collateral at a loss of if the investment adviser is unable to reinvest cash collateral at rates which exceed the costs involved. Short Sale Risk. Short sale risk includes, among other things, the potential loss of more money than the actual cost of the investment, and the risk that the third party to the short sale may fail to honor its contract terms, causing a loss to the Portfolio. Sector and Industry Concentration Risk. Because the Portfolio may concentrate its investments in certain sectors, industries or types of obligations, the value of Portfolio shares may be affected by events that adversely affect that sector, industry or type of obligation and may fluctuate more than that of a less concentrated fund. Issuer Diversification Risk. The Portfolio is non-diversified which means it may invest a greater percentage of its assets in the securities of a single issuer than funds are diversified. Non-diversified funds face the risk of focusing investments in a small number of issuers, including being more susceptible to risks affecting such issuers than a more diversified fund might be. Risks Associated with Active Management. The Portfolio is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the sub-adviser to develop and effectively implement strategies that achieve the Portfolios investment objective. Subjective decisions made by the adviser may cause the Portfolio to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Portfolio Investing Risks. The Portfolio is not a complete investment program and you may lose money by investing in the Portfolio. All investments carry a certain amount of risk and there is no guarantee that the Portfolio will be able to achieve its investment objective. In general, the Portfolios Annual Portfolio Operating Expenses as a percentage of Portfolio average daily net assets will change as Portfolio assets increase and decrease, and the Portfolios Annual Portfolio Operating Expenses may differ in the future. Purchase and redemption activities by Portfolio shareholders may impact the management of the Portfolio and its ability to achieve its objective. Investors in the Portfolio should have a long-term investment prospective and be able to tolerate potentially sharp declines in value. An investment in the Portfolio is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. You may lose money by investing in the Portfolio. Principal Characteristics and Additional Risks Fixed-Income Securities. Fixed-income securities include all types of bonds and notes, such as convertible securities; corporate commercial paper; mortgage-backed and other asset-backed securities; inflation-indexed bonds issued both by governments and corporations; structured notes, including hybrid or indexed securities; loan participations and assignments; delayed funding loans and revolving credit facilities; bank certificates of deposit, fixed time deposits, bank deposits (or investments structured to provide the same type of exposure) and bankers acceptances of foreign and domestic banks, including central or similar quasi-sovereign banks; and repurchase agreements and reverse repurchase agreements on fixed income instruments. Fixed-income securities are issued by: non-U.S. governments or their subdivisions, agencies and government-sponsored enterprises; international agencies or supranational entities; the U.S. Government, its agencies or government-sponsored enterprises (or guaranteed thereby); and U.S. and non-U.S. corporations. Fixed income securities include deep discount bonds, such as zero coupon bonds, deferred interest bonds and bonds or preferred stocks on which the interest is payable in-kind (PIK securities), are debt obligations that are issued at a significant discount from face value. A-6 While zero coupon bonds do not require the periodic payment of interest, deferred interest bonds provide for a period of delay before the regular payment of interest begins. PIK securities provide that the issuer thereof may, at its option, pay interest in cash or in the form of additional securities. Foreign Investments. Foreign investments may be affected by factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information and potential difficulties in enforcing contractual obligations. Because foreign companies may not be subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to U.S. companies, there may be less publicly available information about a foreign company than about a domestic company. Local investors in foreign countries may have preferential access to information and policy makers in a way that would expose the Portfolios investments to adverse market movements. Insider trading regulations may not be enforced, may be weaker than in the United States or may not exist at all. Volume and liquidity in most foreign debt markets is less than in the United States and securities of some foreign entities are less liquid and more volatile than securities of comparable U.S. entities. Transactions in foreign investments could be subject to settlement delays and risk of loss. Custody fees and other costs associated with foreign investments generally are higher in than in the United States. Economic data as reported by foreign governments and other issuers may be delayed, inaccurate or fraudulent. In the event of a default by a sovereign entity, there are typically no assets to be seized or cash flows to be attached. Furthermore, the willingness or ability of a foreign government to renegotiate defaulted debt may be limited. Therefore, losses on sovereign defaults may far exceed the losses from the default of a similarly rated U.S. corporate debt issuer. The risks associated with foreign investments can be more significant for investments in emerging market countries. Investments in emerging market countries may be speculative, and may offer higher potential for gains and losses than investments in developed markets. Political and economic structures in emerging market countries generally lack the social, political and economic stability characteristics of the United States. Governmental actions can have a significant effect on the economic conditions in such countries, which could adversely affect the value and liquidity of the Portfolios investments. The laws of emerging markets countries relating to limited liability of corporate shareholders, fiduciary duties of officers and directors, and the bankruptcy of state enterprises generally are less well developed than or different from such laws in the United States. It may be more difficult to obtain a judgment in the courts of these countries than it is in the United States. In addition, unanticipated political or social developments may affect the value of the Portfolios investments in these countries and the availability to the Portfolio of additional investments. In less developed markets, there also is generally less government supervision and regulation of securities exchanges, broker dealers and listed companies than in the United States. These and other factors may cause emerging market securities to be more volatile and potentially less liquid than securities in more developed countries. Also, settlement of transactions in emerging market countries may be generally less reliable than in the more developed countries, which could affect their liquidity. Foreign Currencies. The value of foreign assets and currencies as measured in U.S. dollars may be affected favorably or unfavorably by changes in foreign currency rates and exchange control regulations, application of foreign tax laws (including withholding tax), governmental administration of economic or monetary policies (in this country or abroad), and relations between nations and trading. Foreign currencies also are subject to settlement, custodial and other operational risks. Currency exchange rates can be affected unpredictably by intervention by U.S. or foreign governments or central banks, or the failure to intervene, or by currency controls or political developments in the United States or abroad. Costs are incurred in connection of conversions between currencies. Derivative Investments. The Portfolio may enter into derivatives transactions with respect to any security or other instrument in which it is permitted to invest. Derivatives are financial instruments the value of which is derived from a security, a commodity, a currency or an index. Derivatives allow the A-7 Portfolio to increase or decrease the level of risk to which the Portfolio is exposed more quickly and efficiently than transactions in other types of instruments. The Portfolio incurs costs in connection with opening and closing derivatives positions. The Portfolio may use derivative instruments and trading strategies, including the following: Options on Securities, Indices and Currencies. The Portfolio may engage in transactions in exchange traded and over-the-counter (OTC) options. There are several risks associated with transactions in options such as imperfect correlation, counterparty risk and an insufficient liquid secondary market for particular options. By buying a put option on a particular instrument, the Portfolio pays a premium for the right to sell the underlying instrument at the exercise price, thus limiting the Portfolio's risk of loss through a decline in the market value of the instrument until the put option expires. The Portfolio may purchase uncovered put options. The purchaser of an index put option has the right to receive a cash payment equal to any depreciation in the value of the index below the strike price of the put option as of the valuation date of the option. Because their exercise is settled in cash, sellers of index put options cannot provide in advance for their potential settlement obligations by selling short the underlying securities. The Portfolio may lose the premium paid for purchased options before they can be profitably exercised. The Portfolio also has authority to write ( i.e., sell) put options. The Portfolio will receive a premium for writing a put option, which increases the Portfolio's return. In writing a put option on a particular instrument, the Portfolio has the obligation to buy the underlying instrument at an agreed upon price if the price of such instrument decreases below the exercise price. In writing index put options, the Portfolio will be responsible, during the options life, for any decreases in the value of the index below the strike price of the put option. When an index put option is exercised, the Portfolio will be required to deliver an amount of cash determined by the excess of the strike price of the option over the value of the index at contract termination. Thus, the exercise of put options sold by the Portfolio may require the Portfolio to sell portfolio securities to generate cash at inopportune times or for unattractive prices. A purchased call option on a particular instrument gives the Portfolio the right to buy, and obligates the seller to sell, the underlying instrument at the exercise price at any time during the option period. The purchaser of an index call option has the right to receive a cash payment equal to any appreciation in the value of the index over the strike price of the call option as of the valuation date of the option. Because their exercise is settled in cash, sellers of index call options such as the Portfolio cannot provide in advance for their potential settlement obligations by acquiring and holding the underlying securities. The Portfolio also is authorized to write ( i.e., sell) call options on instruments in which it may invest and to enter into closing purchase transactions with respect to such options. A covered call option is an option in which the Portfolio, in return for a premium, gives another party a right to buy specified instruments owned by the Portfolio at a specified future date and price set at the time of the contract. The Portfolio's ability to sell the instrument underlying a call option may be limited while the option is in effect unless the Portfolio enters into a closing purchase transaction. Uncovered calls have speculative characteristics and are riskier than covered calls because there is no underlying instrument held by the Portfolio that can act as a partial hedge. If the Portfolio does not own the instrument underlying a written call option, it may be required to generate cash purchase the security to meet the requirements of the option. As the writer of index call options, the Portfolio will be responsible, during the options life, for any increases in the value of the index above the strike price of the call option. When an index call option is exercised, the Portfolio will be required to deliver an amount of cash determined by the excess of the value of the index at contract termination over the strike price of the option. Options positions are marked to market daily. The value of options is affected by changes in the value and dividend rates of the securities underlying the option or represented in the index underlying the option, changes in interest rates, changes in the actual or perceived volatility of the relevant index or market and the remaining time to the options expiration, as well as trading conditions in the options market. A-8 The enhancement strategy involves put and call index option spread transactions. For information about this strategy and the related risks, see Enhancement Strategy. The Portfolio may also enter into swaptions, which are options giving the owner the right (but not the obligation) to enter into or cancel a swap agreement at a future date. Futures Contracts. The Portfolio may engage in transactions in futures contracts and options on futures contracts. Futures are standardized, exchange-traded contracts that obligate a purchaser to take delivery, and a seller to make delivery, of a specific amount of an asset at a specified future date at a specified price. Futures contracts involve substantial leverage risk. The Portfolio also is authorized to purchase or sell call and put options on futures contracts, including interest rate futures. The primary risks associated with the use of futures contracts and options are imperfect correlation, liquidity, unanticipated market movement and counterparty risk. Foreign Currency Transactions. The Portfolio may engage in spot transactions and forward foreign currency exchange contracts, purchase and sell options on currencies and purchase and sell currency futures contracts and related options thereon (collectively, "Currency Instruments") for purposes of hedging against the decline in the value of currencies in which its portfolio holdings are denominated against the U.S. dollar or to seek to enhance returns. Use of Currency Instruments may involve substantial currency risk and may also involve counterparty, leverage or liquidity risk. Forward Currency Exchange Contracts. Forward foreign currency exchange contracts are individually negotiated and privately traded so they are dependent upon the creditworthiness of the counterparty. They are subject to the risk of political and economic factors applicable to the countries issuing the underlying currencies. Furthermore, unlike trading in most other types of instruments, there is no systematic reporting of last sale information with respect to the foreign currencies underlying forwards. As a result, available information may not be complete. Inflation Swaps. Inflation swaps involve the exchange by the Portfolio with another party of their respective commitments to pay or receive interest, e.g., an exchange of fixed rate payments for floating rate payments or an exchange of floating rate payments based off of two different reference indices. By design, one of the reference indices is an inflation index, such as the Consumer Price Index. Inflation swaps can be designated as zero coupon, whereby both sides of the swap compound interest over the life of the swap and then the accrued interest is paid out only at the swaps maturity. Interest Rate Swaps. Interest rate swaps involve the exchange by the Portfolio with another party of their respective commitments to pay or receive interest, e.g. , an exchange of fixed rate payments for floating rate payments. Cross-currency swaps are interest rate swaps in which the notional amount upon which the fixed interest rate is accrued is denominated in one currency and the notional amount upon which the floating rate is accrued is denominated in another currency. The notional amounts are typically determined based on the spot exchange rate at the inception of the trade. Interest rate swaps involve counterparty risk and the risk of imperfect correlation. Credit Default Swaps. Credit default swap agreements ("CDS") enable the Portfolio to buy or sell credit protection on an individual issuer or basket of issuers. The Portfolio may enter into CDS to gain or short exposure to sovereign bond markets. Long CDS positions are utilized to gain exposure to a sovereign bond market (similar to buying a bond) and are akin to selling insurance on the bond. Short CDS positions are utilized to short exposure to a sovereign bond market (similar to shorting a bond) and are akin to buying insurance on the bond. In response to market events, federal and certain state regulators have proposed regulation of the CDS market. These regulations may limit the Portfolios ability to use CDS and/or the benefits of CDS. CDS involve risks, including the risk that the counterparty may be unable to fulfill the transaction or that the Portfolio may be required to purchase securities to meet delivery obligations. The Portfolio may have difficulty, be unable or may incur additional costs to acquire such securities. A-9 Total Return Swaps. In a total return swap transaction, one party agrees to pay the other party an amount equal to the total return on a defined underlying asset or a non-asset reference during a specified period of time. The underlying asset might be a security or basket of securities or a non-asset reference such as a securities index. In return, the other party would make periodic payments based on a fixed or variable interest rate or on the total return from a different underlying asset or non-asset reference. Total return swaps could result in losses if the underlying asset or reference does not perform as anticipated. Total return swaps can have the potential for unlimited losses. They are also subject to counterparty risk. If the counterparty fails to meet its obligations, the Portfolio may lose money. Credit Linked Notes, Credit Options and Similar Investments . Credit linked notes are obligations between two or more parties where the payment of principal and/or interest is based on the performance of some obligation, basket of obligations, index or economic indicator (a "reference instrument"). In addition to the credit risk associated with the reference instrument and interest rate risk, the buyer and seller of a credit linked notes or similar structured investment are subject to counterparty risk. Credit options are options whereby the purchaser has the right, but not the obligation, to enter into a transaction involving either an asset with inherent credit risk or a credit derivative, at terms specified at the initiation of the option. These transactions involve risks, including counterparty risk. Forward Rate Agreements. Under forward rate agreements, the buyer locks in an interest rate at a future settlement date. If the interest rate on the settlement date exceeds the lock rate, the buyer pays the seller the difference between the two rates. If the lock rate exceeds the interest rate on the settlement date, the seller pays the buyer the difference between the two rates. These transactions involve risks, including counterparty risk. Enhancement Strategy. The Portfolio may seek to generate incremental return by writing a series of call and put option spread transactions on the S&P 500 Composite Stock Price Index (S&P 500 Index) and/or a proxy for the S&P 500 Index (such as SPDR Trust Series I (SPDRs)) (the enhancement strategy). In implementing the enhancement strategy, the Portfolio generally seeks call spreads and put spreads that are out of the money. That is, the exercise price of the call options sold generally will be above the current level of the index when written and the exercise price of the call options bought will be above the exercise price of the call options sold. The exercise price of put options sold generally will be below the current level of the index when written and the exercise price of the put options bought will be below the exercise price of put options sold. The enhancement strategy seeks to take advantage of, and its effectiveness is dependent on, a general excess of option price-implied volatilities for S&P 500 index options over realized index volatilities. This market observation is often attributed to an excess of natural buyers over natural sellers of S&P 500 index options. Although long a feature of index option pricing, the Portfolio cannot assure Holders that this imbalance will apply in the future over specific periods or generally. It is possible that the imbalance could decrease or be eliminated as a result of actions by investors, including the Portfolio, that employ strategies designed to take advantage of the imbalance, which could have an adverse effect on the Portfolios ability to use the Enhancement Strategy effectively and to achieve its investment objective. The call and put spreads employed in the enhancement strategy reference the performance of the S&P 500, a broad-based U.S. stock market index. Net premiums earned and the structure of the Portfolios options positions will be determined by market volatility levels and other options valuation factors reflected in the market pricing of S&P 500 index options at the time the positions are entered into. Returns realized call and put spread positions over each roll cycle will be determined by the performance A-10 of the S&P 500. If the S&P 500 appreciates or depreciates sufficiently over the period to offset the net premium received, a net loss will result. The amount of potential loss in the event of a sharp market movement is subject to a cap defined by the difference in strike prices between written and purchased call and put options, and the notional value of the positions. The enhancement strategy also may be based on call and put spreads based on SPDRs, rather than directly on the S&P 500. SPDRs represent share interests in an exchange-traded Portfolio that seeks to replicate the performance of the S&P 500. The value of SPDRs is subject to change as the values of the component securities fluctuate. SPDRs may not exactly match the performance of S&P 500 due to cash balances, differences in securities weightings, expenses and other factors. SPDR options do not qualify as section 1256 contracts and disposition of any SPDR options utilized in the Enhancement Strategy will likely result in short-term or long-term capital gains or losses depending on the holding period. SPDRs reflect the underlying risks of the S&P 500 and SPDR options are subject to the same risks as S&P 500 options. Short Sales. The Portfolio may sell individual securities short if it owns at least an equal amount of the security sold short or has at the time of the sale a right to obtain securities equivalent in kind and amount to the securities sold and provided that, if such right is conditional, the sale is made upon the same conditions (a covered short sale). A short sale typically involves the sale of a security that is borrowed from a broker or other institution to complete the sale. Short sales expose the seller to the risk that it will be required to acquire securities to replace the borrowed securities (also known as "covering" the short position) at a time when the securities sold short have appreciated in value, thus resulting in a loss. When making a short sale, the Portfolio must segregate liquid assets (or otherwise cover) obligations under the short sale. The seller of a short position generally realizes a profit on the transaction if the price it receives on the short sale exceeds the cost of closing out the position by purchasing securities in the market, but generally realizes a loss if the cost of closing out the short position exceeds the proceeds of the short sale. Duration. Duration measures the time-weighted expected cash flows of a fixed-income security, which can determine its sensitivity to changes in the general level of interest rates. Securities with longer durations tend to be more sensitive to interest rate changes than securities with shorter durations. A mutual fund with a longer dollar-weighted average duration can be expected to be more sensitive to interest rate changes than a fund with a shorter dollar-weighted average duration. Duration differs from maturity in that it considers a securitys coupon payments in addition to the amount of time until the security matures. Various techniques may be used to shorten or lengthen duration. As the value of a security changes over time, so will its duration. In certain circumstances, the Portfolios portfolio may have a negative duration. A portfolio with negative duration generally incurs a loss when interest rates and yields fall. Risks of Commodity-Related Investments. The value of commodities investments will generally be affected by overall market movements and factors specific to a particular industry or commodity, which may include weather, embargoes, tariffs, and health, political, international and regulatory developments. Economic and other events (whether real or perceived) can reduce the demand for commodities, which may reduce market prices and cause the value of Portfolio shares to fall. The frequency and magnitude of such changes cannot be predicted. Exposure to commodities and commodities markets may subject the Portfolio to greater volatility than investments in traditional securities. No active trading market may exist for certain commodities investments, which may impair the ability of the Portfolio to sell or to realize the full value of such investments in the event of the need to liquidate such investments. In addition, adverse market conditions may impair the liquidity of actively traded commodities investments. Certain types of commodities instruments (such as total return swaps and commodity-linked notes) are subject to the risk that the counterparty to the instrument will not perform or will be unable to perform in accordance with the terms of the instrument. To the extent commodity-related investments are held through an offshore subsidiary of the Portfolio, such subsidiary will not be subject to U.S. laws (including securities laws) and their protections. An offshore subsidiary will be subject to the laws of a foreign jurisdiction, which can be affected by developments in that jurisdiction. A-11 Mortgage-Backed Securities (MBS). MBS represent participation interests in pools of adjustable and fixed-rate mortgage loans. MBS may be issued by the U.S. Government (or one of its agencies or instrumentalities) or privately issued but collateralized by mortgages that are insured, guaranteed or otherwise backed by the U.S. Government, or its agencies or instrumentalities. Adjustable rate mortgages are mortgages whose interest rates are periodically reset when market rates change. Unlike conventional debt obligations, MBS provide monthly payments derived from the monthly interest and principal payments (including any prepayments) made by the individual borrowers on the pooled mortgage loans. MBS that include loans that have had a history of refinancing opportunities are referred to as seasoned MBS. MBS that is not seasoned MBS is referred to as generic MBS. Seasoned MBS tend to have a higher collateral to debt ratio than other MBS because a greater percentage of the underlying debt has been repaid and the collateral property may have appreciated in value. MBS may be premium bonds acquired at prices that exceed their par or principal value. The mortgage loans underlying MBS are generally subject to a greater rate of principal prepayments in a declining interest rate environment and to a lesser rate of principal prepayments in an increasing interest rate environment, although investment in seasoned MBS can mitigate this risk. Under certain interest and prepayment rate scenarios, the Portfolio may fail to recover the full amount of its investment in MBS, notwithstanding any direct or indirect governmental or agency guarantee. Because faster than expected prepayments must usually be invested in lower yielding securities, MBS are less effective than conventional bonds in locking in a specified interest rate. For premium bonds, prepayment risk may be enhanced. In a rising interest rate environment, a declining prepayment rate will extend the average life of many MBS. This possibility is often referred to as extension risk. Extending the average life of a mortgage-backed security increases the risk of depreciation due to future increases in market interest rates. MBS that are purchased at a premium generate current income that exceeds market rates for comparable investments, but tend to decrease in value as they mature. MBS include classes of collateralized mortgage obligations (CMOs), including fixed- or floating rate tranches, and various other MBS. In choosing among CMO classes, the investment adviser will evaluate the total income potential of each class and other factors. CMOs are subject to the same types of risks affecting MBS as described above. Mortgage dollar rolls in which the Portfolio sells MBS may be sold for delivery in the current month with a simultaneous contract entered to repurchase substantially similar (same type, coupon and maturity) securities on a specified future date (a mortgage roll). During the roll period, the Portfolio foregoes principal and interest paid on the MBS. Floating Rate Loans. Senior Loans hold a senior position in the capital structure of a business entity (the Borrower), are typically secured with specific collateral and have a claim on the assets and/or stock of the Borrower that is senior to that held by subordinated debtholders and stockholders of the Borrower. Senior Loans typically have rates of interest which are re-determined daily, monthly, quarterly or semi-annually by reference to a base lending rate, plus a premium. Senior Loans held by the Portfolio typically have a dollar-weighted average period until the next interest rate adjustment of approximately 90 days or less. Junior Loans are subject to the same general risks inherent to any loan investment. Due to their lower place in the Borrowers capital structure and possible unsecured status, Junior Loans involve a higher degree of overall risk than Senior Loans of the same Borrower. Most loans are lower rated investments. In the event a loan is not rated, it is likely to be the equivalent in quality to a lower rated investment. The amount of public information available with respect to loans may be less extensive than that available for registered or exchange listed securities. In evaluating the creditworthiness of Borrowers, the investment adviser will consider, and may rely in part, on analyses performed by others. Credit Quality. Although the investment adviser considers ratings when making investment decisions, it performs its own investment and credit analysis and does not rely primarily on the ratings assigned by the rating services. Credit ratings are based largely on the rating agencys investment analysis at the time of rating, does not rely primarily on the ratings assigned by ratings services. Credit ratings are based largely on the issuers historical financial condition and the rating assigned to any particular security is not A-12 necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of the securitys market value or of the liquidity of an investment in the security. A credit rating may have a modifier (such as plus, minus or a numerical modifier) to denote its relative status within the rating. The presence of a modifier does not change the securitys credit rating (meaning that BBB- and Baa3 are within the investment grade rating) for purposes of the Portfolios investment limitations. Repurchase Agreements. The Portfolio may enter into repurchase agreements (the purchase of a security coupled with an agreement to resell it at a specified date and price). Repurchase agreements which mature in more than seven days will be treated as illiquid. In a repurchase agreement, the Portfolio typically holds collateral at least equal to the repurchase price, including any accrued interest earned on the agreement, which will be marked to market daily. The terms of a repurchase agreement entered into to facilitate a short sale may provide that the value of collateral received by the Portfolio is less than the repurchase price, subject to the requirements of the Investment Company Act of 1940, as amended. In such a case, the Portfolio will segregate liquid assets equal to the marked to market value of its obligation to the counterparty to the repurchase agreement. Reverse Repurchase Agreements. The Portfolio may enter into reverse repurchase agreements. Under a reverse repurchase agreement, the Portfolio transfers possession of a portfolio instrument to another party, such as a bank or broker-dealer, in return for cash. At the same time, the Portfolio agrees to repurchase the instrument at an agreed upon time (normally within seven days) and price, which reflects an interest payment. The Portfolio may enter into such agreements when it believes it is able to invest the cash acquired at a rate higher than the cost of the agreement, which would increase earned income. The Portfolio could also enter into reverse repurchase agreements as a means of raising cash to satisfy redemption requests without the necessity of selling portfolio assets. Asset-Backed Securities. Asset-backed securities represent interests in a pool of assets, such as home equity loans, commercial mortgage-backed securities, automobile receivables or credit card receivables. In addition, issuers of asset-backed securities may have limited ability to enforce the security interest in the underlying assets, and credit enhancements (if any) may be inadequate in the event of default. Commercial Mortgage-Backed Securities. Commercial mortgage-backed securities (CMBS) include securities that reflect an interest in, and are secured by, mortgage loans on commercial real property. CMBS are subject to the risks described under "Asset- Backed Securities" above. CMBS also are subject to many of the risks of investing in the real estate securing the underlying mortgage loans. These risks reflect the effects of local and other economic conditions on real estate markets, the ability of tenants to make loan payments, and the ability of a property to attract and retain tenants. CMBS may be less liquid and exhibit a greater price volatility than other types of mortgage- or asset-backed securities. For the purposes of the Portfolios industry concentration policy, CMBS will be categorized based on the underlying assets of the CMBS (retail, office, warehouse, multifamily, defeased collateral, etc.) The commercial mortgage loans that underlie CMBS have certain distinct risk characteristics. Commercial mortgage loans generally lack standardized terms, which may complicate their structure, tend to have shorter maturities than residential mortgage loans and may not be fully amortizing. Commercial properties themselves tend to be unique and are more difficult to value than single-family residential properties. In addition, commercial properties, particularly industrial and warehouse properties, are subject to environmental risks and the burdens and costs of compliance with environmental laws and regulations. Inflation-Indexed Bonds. Inflation-indexed bonds (other than municipal inflation-indexed bonds and certain corporate inflationindexed bonds, which are more fully described below) are fixed income securities whose principal value is periodically adjusted according to the rate of inflation. If the index measuring inflation falls, the principal value of inflation-indexed bonds (other than A-13 municipal inflation-indexed bonds and certain corporate inflation-indexed bonds) will be adjusted downward, and consequently the interest payable on these securities (calculated with respect to a smaller principal amount) will be reduced. Repayment of the original bond principal upon maturity (as adjusted for inflation) is guaranteed in the case of U.S. Treasury inflation-indexed bonds. For bonds that do not provide a similar guarantee, the adjusted principal value of the bond repaid at maturity may be less than the original principal. Event-Linked Bonds. The Portfolio may obtain event-linked exposure by investing in event-linked bonds or event-linked swaps or implement event-linked strategies. Event-linked exposure results in gains or losses that typically are contingent, or formulaically related to defined trigger events. Examples of trigger events include hurricanes, earthquakes, weather-related phenomena, or statistics relating to such events. Some event-linked bonds are commonly referred to as catastrophe bonds. If a trigger event occurs, the Portfolio may lose a portion or its entire principal invested in the bond or notional amount on a swap. Event-linked exposure often provides for an extension of maturity to process and audit loss claims where a trigger event has, or possibly has, occurred. An extension of maturity may increase volatility. Event-linked exposure may also expose the Portfolio to certain unanticipated risks including credit risk, counterparty risk, adverse regulatory or jurisdictional interpretations, and adverse tax consequences. Eventlinked exposures may also be subject to liquidity risk. U.S. Government Securities. U.S. Government securities include U.S. Treasury obligations, which differ in their interest rates, maturities and times of issuance, and obligations issued or guaranteed by U.S. Government agencies or instrumentalities (agency obligations). Agency obligations may be guaranteed by the U.S. Government or they may be backed by the right of the issuer to borrow from the U.S. Treasury, the discretionary authority of the U.S. Government to purchase the obligations, or the credit of the agency or instrumentality. U.S. Government securities also include any other security or agreement collateralized or otherwise secured by U.S. Government securities. As a result of their high credit quality and market liquidity, U.S. Government securities generally provide a lower current return than obligations of other issuers. Equity Investments. Equity investments include U.S. and non-U.S. common stocks, interests in baskets or indices of equity securities, non-income producing equity securities or warrants and equity securities received upon conversion of convertible securities, such as convertible bonds. Preferred stock represents an equity interest in a company that generally entitles the holder to receive, in preference to the holders of other stocks such as common stocks, dividends and a fixed share of the proceeds resulting from a liquidation of the company. Preferred stocks may pay fixed or adjustable rates of return. Preferred stock is subject to issuer-specific and market risks applicable generally to equity securities. In addition, a companys preferred stock generally pays dividends only after the company makes required payments to holders of its bonds and other debt. For this reason, the value of preferred stock will usually react more strongly than bonds and other debt to actual or perceived changes in the companys financial condition or prospects. The Portfolio may invest in equity securities of issuers in commodity-related industries. When investing directly in equity securities, a Portfolio will not be limited to only those equity securities with any particular weighting in such Portfolios respective benchmark index, if any. Generally, the Portfolio may consider investing directly in equity securities when derivatives on the underlying securities appear to be overvalued. At times, in connection with the restructuring of a preferred stock or fixed income security either outside of bankruptcy court or in the context of bankruptcy court proceedings, the Portfolio may determine or be required to accept equity securities, such as common stocks, in exchange for all or a portion of a preferred stock or fixed income security. Depending upon, among other things, the sub-advisers evaluation of the potential value of such securities in relation to the price that could be obtained by the Portfolio at any given time upon sale thereof, the Portfolio may determine to hold such securities in its portfolio. A-14 Equity securities generally have greater price volatility than fixed income securities. The market price of equity securities owned by a Portfolio may go up or down, sometimes rapidly or unpredictably. Equity securities may decline in value due to factors affecting equity securities markets generally or particular industries represented in those markets. The value of an equity security may also decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services. Cash Equivalents. The Portfolio may invest in cash or cash equivalents, including high quality short-term instruments or an affiliated investment vehicle that invests in such instruments. Forward Commitments. Fixed-income securities may be purchased on a "forward commitment" or "when-issued" basis (meaning securities are purchased or sold with payment and delivery taking place in the future). In such a transaction, the Portfolio is securing what is considered to be an advantageous price and yield at the time of entering into the transaction. However, the yield on a comparable security when the transaction is consummated may vary from the yield on the security at the time that the forward commitment or when-issued transaction was made. From the time of entering into the transaction until delivery and payment is made at a later date, the securities that are the subject of the transaction are subject to market fluctuations. In forward commitment or when-issued transactions, if the seller or buyer, as the case may be, fails to consummate the transaction, the counterparty may miss the opportunity of obtaining a price or yield considered to be advantageous. Forward commitment or when-issued transactions may be expected to occur a month or more before delivery is due. However, no payment or delivery is made until payment is received or delivery is made from the other party to the transaction. Securities Lending. The Portfolio may seek to increase income by lending portfolio securities to broker-dealers or other institutional borrowers. Up to one-third of the value of the Portfolios total assets may be subject to securities lending. During the existence of a loan, the Portfolio will continue to receive the equivalent of the interest paid by the issuer on the securities loaned, or all or a portion of the interest on investment of the collateral, if any. The Portfolio may pay lending fees to such borrowers. As with other extensions of credit, there are risks of delay in recovery or even loss of rights in the securities loaned if the borrower of the securities fails financially. Loans only will be made to firms that have been approved by the investment adviser and the investment adviser or the securities lending agent will periodically monitor the financial condition of such firms while such loans are outstanding. Securities loans only will be made when the investment adviser believes that the expected returns, net of expenses, justifies the attendant risks. The Portfolio may engage in securities lending for total return as well as for income, and expects to invest the collateral received from loans in securities in which the Portfolio may invest. To the extent that the portfolio securities acquired with such collateral have decreased in value, it may result in the Portfolio realizing a loss at a time when it would not otherwise do so. This risk is substantially the same as that incurred through investment leverage. The Portfolio also may incur losses if the returns on securities that it acquires with cash collateral are less than the applicable rebate rates paid to borrowers and related administrative costs. Upon return of the loaned securities, the Portfolio would be required to return the related collateral to the borrower and may be required to liquidate portfolio securities in order to do so. Borrowing. The Portfolio is authorized to borrow in accordance with applicable regulations to increase assets ("leverage"). The Portfolio will borrow for the purpose of acquiring additional investments when it believes that the interest payments and other costs with respect to such borrowings will be exceeded by the anticipated total return (a combination of income and appreciation) on such investments. Successful use of a leveraging strategy depends on the investment advisers ability to predict correctly interest rates and market movements. There is no assurance that a leveraging strategy will be successful. The Portfolio also may borrow for temporary purposes (such as to satisfy redemption requests, to remain fully invested A-15 in anticipation of expected cash inflows and settle transactions). Borrowings for leverage and for temporary purposes may equal to as much as 50% of the value of its net assets (not including such borrowings). As prescribed by applicable regulations, the Portfolio will be required to maintain a specified level of asset coverage with respect to any bank borrowing immediately following any such borrowing. The Portfolio may be required to dispose of investments on unfavorable terms if market fluctuations or other factors reduce the required asset coverage to less than the prescribed amount. The Portfolio may be required to maintain minimum average balances that are more restrictive than the provisions of the 1940 Act in connection with borrowings or to pay a commitment or other fee to maintain a line of credit. The payment of fees will increase the cost of borrowing over the stated interest rate. The rights of the lender to receive payments of interest and repayments of principal of any borrowings made by the Portfolio under a credit facility are senior to the rights of holders of shares, with respect to the payment of dividends or upon liquidation. In the event of a default under a credit arrangement, the lenders may have the right to cause a liquidation of the collateral ( i.e. , sell Portfolio assets) and, if any such default is not cured, the lenders may be able to control the liquidation as well. Temporary Investing. During unusual market conditions, the Portfolio may temporarily invest up to 100% of its assets in cash or cash equivalents, including high quality short-term instruments or in an affiliated investment vehicle that invests in such instruments. The Portfolio also may so invest for cash management purposes. While temporarily the Portfolio may not achieve its objective. Pooled Investment Vehicles. Subject to applicable limitations, the Portfolio may invest in pooled investment vehicles, including open and closed-end investment companies unaffiliated with the investment adviser and exchange-traded funds. The market for common shares of closed-end investment companies, which are generally traded on an exchange, is affected by the demand for those securities regardless of the value for the funds underlying portfolio assets. The Portfolio will indirectly bear its proportionate share of any management fees paid by pooled investment vehicles in which it invests. Illiquid Securities. The Portfolio may not invest more than 15% of its net assets in illiquid securities, which may be difficult to value properly and may involve greater risks than liquid securities. Illiquid securities include those legally restricted as to resale (such as those issued in private placements), and may include commercial paper issued pursuant to Section 4(2) of the Securities Act of 1933, as amended, and securities eligible for resale pursuant to Rule 144A thereunder. Certain Section 4(2) and Rule 144A securities may be treated as liquid securities if the investment adviser determines that such treatment is warranted. Even if determined to be liquid, holdings of these securities may increase the level of Portfolio illiquidity if eligible buyers become uninterested in purchasing them. Portfolio Holdings Information. The Portfolio will file with the Securities and Exchange Commission (SEC) a list of its portfolio holdings as of the end of the first and third fiscal quarters on Form N-Q. The Portfolios annual and semiannual reports (as filed on Form N-CSR) and each Form N-Q may be viewed on the SECs website (www.sec.gov). The most recent fiscal and calendar quarter end holdings may also be viewed on the Eaton Vance website (www.eatonvance.com). Portfolio holdings information that is filed with the SEC is posted on the Eaton Vance website approximately 60 days after the end of the quarter to which it relates. Portfolio holdings information as of each calendar quarter end is posted to the website 30 days after such quarter end. The Portfolio also posts information about certain portfolio characteristics (such as top ten holdings and asset allocation) as of the most recent calendar quarter end on the Eaton Vance website approximately ten business days after the calendar quarter end. The Eaton Vance funds have established policies and procedures with respect to the disclosure of portfolio holdings and other information concerning Portfolio characteristics. A description of these policies and procedures is provided in the Fund SAI. Such policies and procedures regarding disclosure of portfolio holdings are designed to prevent the misuse of material, non-public information about the Funds. A-16 Item 10. Management, Organization and Capital Structure (a) Management The Portfolios investment adviser is BMR, a subsidiary of Eaton Vance Management (Eaton Vance), with offices at Two International Place, Boston, MA 02110. Eaton Vance has been managing assets since 1924 and managing mutual funds since 1931. Eaton Vance and its affiliates currently manage over $170 billion on behalf of mutual funds, institutional clients and individuals. The investment adviser manages investments pursuant to an investment advisory agreement. Under its investment advisory agreement with the Portfolio, BMR receives a monthly advisory fee as follows: Annual Fee Rate Average Daily Net Assets (for each level) Up to $500 million 0.6150% $500 million but less than $1 billion 0.5900% $1 billion but less than $2.5 billion 0.5750% $2.5 billion but less than $5 billion 0.5600% $5 billion and over 0.5450% In addition, on the Portfolios net assets that are subject to a written put spread and/or call spread strategy, BMR also receives an investment advisory fee in an amount equal to 0.55% (subject to the breakpoints set forth below). The Portfolios sub-investment adviser is PRA, an indirect affiliate of Eaton Vance, with offices at 274 Riverside Avenue, Westport, CT 06880. For its services PRA receives a sub-advisory fee from BMR on the Portfolios average net assets that are subject to a written put spread and/or call spread strategy as follows: Annual Fee Rate Average Daily Net Assets (for each level) Up to $500 million 0.5500% $500 million but less than $1 billion 0.5250% $1 billion but less than $2.5 billion 0.5100% $2.5 billion but less than $5 billion 0.4950% $5 billion and over 0.4800% Jeffrey A. Rawlins and Dan R. Strelow are the portfolio managers responsible for the day-to-day management of the Portfolios Core Strategy. Messrs. Strelow and Rawlins are each a Vice President of Eaton Vance and are Co-Directors of the Customized Solutions Group of Eaton Vance. Prior to joining Eaton Vance in 2005, Mr. Rawlins served as a Managing Director and Mr. Strelow was a Managing Director (since 1988) and Chief Investment Officer (since 2001) of the Fixed Income Group at State Street Research and Management. Jonathan Orseck and Kenneth Everding are the portfolio managers responsible for the day-to-day management of the Portfolios Enhancement Strategy. Mr. Orseck and Mr. Everding are Managing Directors of PRA and manage other Eaton Vance investment portfolios. Prior to joining PRA in 2006, Mr. Orseck was a Managing Director at Banc of America Securities and Executive Director at Morgan Stanley. Mr. Everding joined PRA in 2005. He was previously a Managing Director at Zurich Capital Markets and at BNP Paribas following its acquisition of Zurich. A-17 (b) Capital Stock Registrant incorporates by reference information concerning interests in the Portfolio from Management and Organization in the Fund SAI. Item 11. Shareholder Information (a) Pricing The net asset value of the Portfolio is determined once each day only when the New York Stock Exchange (the Exchange) is open for trading (Portfolio Business Day). This determination is made each Portfolio Business Day as of the close of regular trading on the Exchange (normally 4:00 p.m., Eastern time) (the Portfolio Valuation Time). Registrant employs the same valuation methodologies as the Fund. Registrant incorporates by reference information concerning the computation of net asset value and valuation of Portfolio assets from Valuing Shares in the Fund prospectus. (b) and (c) Purchases and Redemptions As described above, interests in the Portfolio are issued solely in private placement transactions that do not involve any public offering within the meaning of Section 4(2) of the 1933 Act. There is no minimum initial or subsequent investment in the Portfolio. The Portfolio reserves the right to cease accepting investments at any time or to reject any investment order. The placement agent for the Portfolio is Eaton Vance Distributors, Inc. (EVD), a direct wholly-owned subsidiary of Eaton Vance Corp. The principal business address of EVD is Two International Place, Boston, Massachusetts 02110. EVD receives no compensation from the Portfolio for serving as the placement agent for the Portfolio. Each investor in the Portfolio may add to or reduce its investment in the Portfolio on each Portfolio Business Day as of the Portfolio Valuation Time. The value of each investors interest in the Portfolio will be determined by multiplying the net asset value of the Portfolio by the percentage, determined on the prior Portfolio Business Day, which represents that investors share of the aggregate interests in the Portfolio on such prior day. Any additions or withdrawals for the current Portfolio Business Day will then be recorded. Each investors percentage of the aggregate interest in the Portfolio will then be recomputed as a percentage equal to a fraction (i) the numerator of which is the value of such investors investment in the Portfolio as of the Portfolio Valuation Time on the prior Portfolio Business Day plus or minus, as the case may be, the amount of any additions to or withdrawals from the investors investment in the Portfolio on the current Portfolio Business Day and (ii) the denominator of which is the aggregate net asset value of the Portfolio as of the Portfolio Valuation Time on the prior Portfolio Business Day plus or minus, as the case may be, the amount of the net additions to or withdrawals from the aggregate investment in the Portfolio on the current Portfolio Business Day by all investors in the Portfolio. The percentage so determined will then be applied to determine the value of the investors interest in the Portfolio for the current Portfolio Business Day. An investor in the Portfolio may withdraw all of (redeem) or any portion of (decrease) its interest in the Portfolio if a withdrawal request in proper form is furnished by the investor to the Portfolio. All withdrawals will be effected as of the next Portfolio Valuation Time. The proceeds of a withdrawal will be paid by the Portfolio normally on the Portfolio Business Day the withdrawal is effected, but in any event within seven days. The Portfolio reserves the right to pay the proceeds of a withdrawal (whether a redemption or decrease) by a distribution in kind of portfolio securities (instead of cash). The securities so distributed would be valued at the same amount as that assigned to them in calculating the net asset value for the interest (whether complete or partial) being withdrawn. If an investor received a distribution in kind upon such withdrawal, the investor could incur brokerage and other charges in converting the securities to cash. Investments in the Portfolio may not be transferred. A-18 The right of any investor to receive payment with respect to any withdrawal may be suspended or the payment of the withdrawal proceeds postponed during any period in which the Exchange is closed (other than weekends or holidays) or trading on the Exchange is restricted as determined by the Securities and Exchange Commission (the SEC) or, to the extent otherwise permitted by the Investment Company Act of 1940, as amended (the 1940 Act), if an emergency exists as determined by the SEC, or during any other period permitted by order of the SEC for the protection of investors. (d) Dividends and Distributions The Portfolio will allocate at least annually among its investors each investors distributive share of the Portfolios net investment income, net realized capital gains, and any other items of income, gain, loss, deduction or credit. (e) Frequent Purchases and Redemptions of Fund Shares In general, frequent purchases and redemptions of investment company shares may dilute the value of shares held by long-term shareholders. Excessive purchases and redemptions may disrupt efficient portfolio management, forcing an investment company to sell portfolio securities at inopportune times to raise cash, or cause increased expenses such as increased brokerage costs, realization of taxable capital gains without attaining any investment advantage, or increased administrative costs. The Boards of Trustees of the Eaton Vance funds have adopted policies for the Fund discourage short-term trading and market timing and to seek to minimize the potentially detrimental effects of frequent purchases and redemptions of Fund shares. Registrant incorporates by reference additional information from Restrictions on Excessive Trading and Market Timing under Purchasing Shares in the Fund prospectus. (f) Tax Consequences Under the anticipated method of operation of the Portfolio, the Portfolio should be classified as a partnership under the Code and should not be subject to any federal income tax. However, each investor in the Portfolio will be required to take into account its allocable share of the Portfolios taxable ordinary income and capital gain in determining its federal income tax liability, if any. The determination of each such share will be made in accordance with the governing instruments of the Portfolio, which are intended to comply with the requirements of the Code and the regulations promulgated thereunder. The Portfolio expects to manage its assets in such a way that an investment company investing in the Portfolio will be able to satisfy the requirements of Subchapter M of the Code, assuming that it invests all of its assets in the Portfolio or other regulated investment companies that so manage their assets. Item 12. Distribution Arrangements Not applicable. A-19 PART B Item 14. Cover Page and Table of Contents Page Portfolio History B-1 Description of the Portfolio and Its Investments and Risks B-1 Management of the Portfolio B-3 Control Persons and Principal Holders of Securities B-3 Investment Advisory and Other Services B-4 Portfolio Managers B-5 Brokerage Allocation and Other Practices B-6 Capital Stock and Other Securities B-6 Purchase, Redemption and Pricing of Shares B-7 Taxation of the Portfolio B-7 Underwriters B-10 Calculation of Performance Data B-10 Financial Statements B-10 Item 15. Portfolio History The Portfolio is organized as a trust under the laws of the Commonwealth of Massachusetts under a Declaration of Trust dated June 7, 2010. Item 16. Description of the Portfolio and Its Investments and Risks Part A contains information about the investment objective and policies of the Portfolio. This Part B should be read in conjunction with Part A. Capitalized terms used in this Part B and not otherwise defined have the meanings given them in Part A. With the exception of the Portfolios investment restrictions, which are set forth below, Registrant incorporates by reference additional information concerning the investment policies which may be employed by the Portfolio (as described in Part A) from Strategies and Risks and Appendix E: Ratings in the Fund SAI. Registrant also incorporates by reference the Portfolios policies regarding the disclosure of portfolio holdings information (which apply equally to the Fund and Portfolio) from Disclosure of Portfolio Holdings and Related Information under Performance in the Fund SAI. Investment Restrictions The following investment restrictions of the Portfolio are designated as fundamental policies and as such cannot be changed without the approval of the holders of a majority of the Portfolios outstanding voting securities, which as used in this SAI means the lesser of: (a) 67% of the shares of the Portfolio present or represented by proxy at a meeting if the holders of more than 50% of the outstanding shares are present or represented at the meeting; or (b) more than 50% of the outstanding shares of the Portfolio. Accordingly, the Portfolio may not: (1) Borrow money or issue senior securities except as permitted by the 1940 Act; B-1 (2) Purchase securities on margin (but the Portfolio may obtain such short-term credits as may be necessary for the clearance of purchases and sales of securities). The deposit or payment by the Portfolio of initial, maintenance or variation margin in connection with all types of options and futures contract transactions is not considered the purchase of a security on margin; (3) Underwrite or participate in the marketing of securities of others, except insofar as it may technically be deemed to be an underwriter in selling a portfolio security under circumstances which may require the registration of the same under the Securities Act of 1933; (4) Purchase or sell real estate, although it may purchase and sell securities which are secured by real estate and securities of companies which invest or deal in real estate; or (5) Make loans to any person, except by (a) the acquisition of debt instruments and making portfolio investments, (b) entering into repurchase agreements, and (c) lending portfolio securities. In addition, the Portfolio may: (6) Purchase and sell commodities and commodities contracts of all types and kinds (including without limitation futures contracts, options on futures contracts and other commodities related investments) to the extent permitted by law. The Portfolio may concentrate its investments in certain sectors, industries or types of obligations. In connection with Restriction (1) above, the 1940 Act currently permits investment companies to borrow money so long as there is 300% asset coverage of the borrowing ( i.e. , borrowings do not exceed one-third of the investment companys total assets after subtracting liabilities other than the borrowings). The following nonfundamental investment policies have been adopted by the Portfolio. A nonfundamental investment policy may be changed by the Trustees with respect to the Portfolio without approval of the Portfolio or its other investors. The Portfolio will not: * make short sales of securities or maintain a short position, unless at all times when a short position is open (i) it owns an equal amount of such securities or securities convertible into or exchangeable, without payment of any further consideration, for securities of the same issue as, and equal in amount to, the securities sold short or (ii) it holds in a segregated account cash or other liquid securities (to the extent required under the 1940 Act) in an amount equal to the current market value of the securities sold short, and unless not more than 25% of its net assets (taken at current value) is held as collateral for such sales at any one time; or * invest more than 15% of net assets in investments which are not readily marketable, including restricted securities and repurchase agreements maturing in more than seven days. Restricted securities for the purposes of this limitation do not include securities eligible for resale pursuant to Rule 144A under the 1933 Act and commercial paper issued pursuant to Section 4(2) of said Act that the Board of Trustees, or its delegate, determines to be liquid. Any such determination by a delegate will be made pursuant to procedures adopted by the Board. When investing in Rule 144A securities, the level of portfolio illiquidity may be increased to e extent that eligible buyers become uninterested in purchasing such securities. B-2 In addition, to the extent a registered open-end investment company acquires securities of a Portfolio in reliance on Section 12(d)(1)(G) under the 1940 Act, such Portfolio shall not acquire any securities of a registered open-end investment company in reliance on Section 12(d)(1)(G) under the 1940 Act. Whenever an investment policy or investment restriction set forth in the Fund prospectus or Fund SAI states a maximum percentage of assets that may be invested in any security or other asset, or describes a policy regarding quality standards, such percentage limitation or standard shall be determined immediately after and as a result of the acquisition by the Portfolio of such security or asset. Accordingly, any later increase or decrease resulting from a change in values, assets or other circumstances or any subsequent rating change made by a rating service (or as determined by the investment adviser if the security is not rated by a rating agency), will not compel the Portfolio to dispose of such security or other asset. However, the Portfolio must always be in compliance with the borrowing policy and limitation on investing in illiquid securities set forth above. If a sale of securities is required to comply with the 15% limit on illiquid securities, such sales will be made in an orderly manner with consideration of the best interests of shareholders. Item 17. Management of the Portfolio (a) - (c) Management Information, Board of Trustees and Compensation Registrants Trustees, officers and Board committees are the same as those of the Fund. Registrant incorporates by reference information concerning the management of the Portfolio from Management and Organization in the Fund SAI. (d) Sales Loads Not applicable. (e) Code of Ethics Registrant is subject to the same Code of Ethics as the Fund. Registrant incorporates by reference information concerning the code of ethics from Code of Ethics under Investment Advisory and Administrative Services in the Fund SAI and the Code of Ethics of PRA effective January 8, 2008 filed as Exhibit (p)(4) to Post-Effective Amendment No. 92 of Eaton Vance Special Investment Trust filed February 26, 2009 (Accession No. 00009440394-09-000145) (f) Proxy Voting Policies Registrant is subject to the same proxy voting policy as the Fund. Registrant incorporates by reference information concerning the Funds proxy voting policies from Proxy Voting Policy under Management and Organization and from Appendix F and Appendix G in the Fund SAI. Item 18. Control Persons and Principal Holders of Securities (a) - (b) Control Persons and Principal Holders As of June 8, 2010, Eaton Vance Management (EVM) controlled the Portfolio by virtue of owning approximately 99.9% of the value of the outstanding interests in the Portfolio. B-3 EVM is organized as a Massachusetts business trust. It is a wholly-owned subsidiary of Eaton Vance Corp. and its address is Two International Place, Boston, MA 02110. A controlling interest holder may take actions without the approval of any other investor. (c) Management Ownership As described in Part A, interests in the Portfolio may only be held by certain investment companies and other entities. Interests in the Portfolio cannot be purchased by a Trustee or officer of the Portfolio. The Trustees and officers of the Portfolio as a group do not own any interests in the Portfolio. Item 19. Investment Advisory and Other Services Investment Advisory Services. As described in Part A, BMR manages the Portfolios investments and affairs and provides related office facilities and personnel subject to the supervision of the Board of Trustees. The investment adviser furnishes investment research, advice and supervision, furnishes an investment program and determines what securities will be purchased, held or sold and what portion, if any, of assets will be held uninvested. The Investment Advisory Agreement requires the investment adviser to pay the salaries and fees of all officers and Trustees who are members of the investment advisers organization and all personnel of the investment adviser performing services relating to research and investment activities. BMR has delegated the investment management of the Portfolio, with respect to certain matters, to PRA pursuant to an investment sub-advisory agreement. The Sub-adviser furnishes options investment research and conducts an investment program relating to the Portfolios option strategy. Pursuant to the investment sub-advisory agreement, the sub-adviser receives a fee from BMR for the sub-advisers services, payments and facilities. From time to time, BMR and PRA are each referred to herein as an investment adviser. PRA is sometimes referred to herein as sub-adviser. BMR will be responsible for managing the Portfolios overall investment program, including structuring and managing the Portfolios Core Strategy and PRA will provide advice on and execution of the Portfolios Enhancement Strategy. The Investment Advisory and Investment Sub-Advisory Agreement with the investment adviser or sub-investment advisor continues in effect from year to year so long as such continuance is approved at least annually (i) by the vote of a majority of the noninterested Trustees of the Portfolio cast in person at a meeting specifically called for the purpose of voting on such approval and (ii) by the Board of Trustees of the Portfolio or by vote of a majority of the outstanding voting securities of the Portfolio. The Agreement may be terminated at any time without penalty on sixty (60) days written notice by the Board of Trustees of either party, or by vote of the majority of the outstanding voting securities of the Portfolio, and the Agreement will terminate automatically in the event of its assignment. The Agreement provides that the investment adviser may render services to others. The Agreement also provides that the investment adviser shall not be liable for any loss incurred in connection with the performance of its duties, or action taken or omitted under the Agreement, in the absence of willful misfeasance, bad faith, gross negligence in the performance of its duties or by reason of its reckless disregard of its obligations and duties thereunder, or for any losses sustained in the acquisition, holding or disposition of any security or other investment. Information About BMR and Eaton Vance. BMR and Eaton Vance are business trusts organized under the laws of The Commonwealth of Massachusetts. EV serves as trustee of BMR and Eaton Vance. EV and Eaton Vance are wholly-owned subsidiaries of EVC, a Maryland corporation and publicly-held holding company. BMR is an indirect subsidiary of EVC. EVC through its subsidiaries and affiliates engages primarily in investment management, administration and marketing activities. The Directors of EVC are Thomas E. Faust Jr., Ann E. Berman, Leo I. Higdon, Jr., Dorothy E. Puhy, Duncan W. Richardson, B-4 Winthrop H. Smith, Jr. and Richard A. Spillane Jr. All shares of the outstanding Voting Common Stock of EVC are deposited in a Voting Trust, the Voting Trustees of which are Mr. Faust, Jeffrey P. Beale, Cynthia J. Clemson, Maureen A. Gemma, Brian D. Langstraat, Michael R. Mach, Frederick S. Marius, Thomas M. Metzold, Scott H. Page, Mr. Richardson, Walter A. Row, III, G. West Saltonstall, Judith A. Saryan, David M. Stein, Payson F. Swaffield, Mark S. Venezia, Michael W. Weilheimer, Robert J. Whelan and Matthew J. Witkos (all of whom are officers of Eaton Vance or its affiliates). The Voting Trustees have unrestricted voting rights for the election of Directors of EVC. All of the outstanding voting trust receipts issued under said Voting Trust are owned by certain of the officers of BMR and Eaton Vance who are also officers, or officers and Directors of EVC and EV. As indicated under Management and Organization, all of the officers of the Trust (as well as Mr. Faust who is also a Trustee) hold positions in the Eaton Vance organization. Information about PRA. PRA is a Westport, Connecticut based specialist derivatives advisory firm. PRA is a subsidiary of Parametric Portfolio Associates, LLC, which is a majority owned subsidiary of Eaton Vance Corp. At March 31, 2010, PRAs assets under management totaled approximately $3.5 billion. Expenses. The Portfolio is responsible for all expenses not expressly stated to be payable by another party (such as expenses required to be paid pursuant to an agreement with the investment adviser or the principal underwriter). Principal Underwriter. Eaton Vance Distributors, Inc. (EVD), Two International Place, Boston, MA 02110, is the placement agent of the Portfolio. The Placement Agent Agreement is renewable annually by the Trusts Board of Trustees (including a majority of the noninterested Trustees who have no direct or indirect financial interest in the operation of the Distribution Plan or the Distribution Agreement), may be terminated on sixty days notice either by such Trustees or by vote of a majority of the outstanding interest, and is automatically terminated upon assignment. EVD is a direct, wholly-owned subsidiary of EVC. Mr. Faust is a Director of EVD. Custodian and Transfer Agent. State Street Bank and Trust Company (State Street), 200 Clarendon Street, Boston, Massachusetts 02116, serves as custodian and transfer agent. State Street has custody of all Portfolio assets, maintains the Portfolio general ledger and computes the daily net asset value of Portfolio interests in the Portfolio. In such capacity it attends to details in connection with the sale, exchange, substitution, transfer or other dealings with investments, receives and disburses all funds and performs various other ministerial duties upon receipt of proper instructions. State Street also provides services in connection with the preparation of shareholder reports and the electronic filing of such reports with the SEC. EVC and its affiliates and their officers and employees from time to time have transactions with various banks, including State Street. It is Eaton Vances opinion that the terms and conditions of such transactions were not and will not be influenced by existing or potential Portfolio custodial or other relationships with such banks. Independent Registered Public Accounting Firm. Deloitte & Touche LLP, 200 Berkeley Street, Boston, MA 02116, is the independent registered public accounting firm of the Portfolio, providing audit services and assistance and consultation with respect to the preparation of filings with the SEC. Item 20. Portfolio Managers As described in Part A, interests in the Portfolio may only be held by certain investment companies and other entities. Interests in the Portfolio cannot be purchased by a portfolio manager. B-5 Messrs. Rawlins and Strelow also serve as portfolio managers of the Fund. Registrant incorporates by reference information concerning Messers. Rawlins and Strelow, the portfolio managers of the Portfolio, from Portfolio Managers under Investment Advisory and Administrative Services in the Fund SAI. Registrant also incorporate information concerning Messrs. Orseck and Everding , the sub-advisers portfolio managers of the Portfolio, from Portfolio Managers under Investment Advisory and Administrative Services in the statement of additional information for Eaton Vance Risk-Managed Equity Option Income Fund, a series of Eaton Vance Special Investment Trust, contained in the Registration Statement which was filed electronically with the Securities and Exchange Commission on March 29, 2010 (Accession No. 0000940394-10-000325) with respect to the Portfolios sub-adviser, PRA. Item 21. Brokerage Allocation and Other Practices Registrant follows the same brokerage practices as the Fund. Registrant incorporates by reference information concerning the brokerage practices of the Portfolio from Portfolio Securities Transactions in the Fund SAI. Item 22. Capital Stock and Other Securities Under the Portfolios Declaration of Trust, the Trustees are authorized to issue interests in the Portfolio. Investors are entitled to participate pro rata in distributions of taxable income, loss, gain and credit of the Portfolio. Upon dissolution of the Portfolio, the Trustees shall liquidate the assets of the Portfolio and apply and distribute the proceeds thereof as follows: (a) first, to the payment of all debts and obligations of the Portfolio to third parties including, without limitation, the retirement of outstanding debt, including any debt owed to holders of record of interests in the Portfolio (Holders) or their affiliates, and the expenses of liquidation, and to the setting up of any reserves for contingencies which may be necessary; and (b) second, in accordance with the Holders positive Book Capital Account balances after adjusting Book Capital Accounts for certain allocations provided in the Declaration of Trust and in accordance with the requirements described in Treasury Regulations Section 1.704-1(b)(2)(ii)(b)(2). Notwithstanding the foregoing, if the Trustees shall determine that an immediate sale of part or all of the assets of the Portfolio would cause undue loss to the Holders, the Trustees, in order to avoid such loss, may, after having given notification to all the Holders, to the extent not then prohibited by the law of any jurisdiction in which the Portfolio is then formed or qualified and applicable in the circumstances, either defer liquidation of and withhold from distribution for a reasonable time any assets of the Portfolio except those necessary to satisfy the Portfolios debts and obligations or distribute the Portfolios assets to the Holders in liquidation. Certificates representing an investors interest in the Portfolio are issued only upon the written request of a Holder. Each Holder is entitled to vote in proportion to the amount of its interest in the Portfolio. Holders do not have cumulative voting rights. The Portfolio is not required and has no current intention to hold annual meetings of Holders, but the Portfolio will hold meetings of Holders when in the judgment of the Portfolios Trustees it is necessary or desirable to submit matters to a vote of Holders at a meeting. Any action which may be taken by Holders may be taken without a meeting if Holders holding more than 50% of all interests entitled to vote (or such larger proportion thereof as shall be required by any express provision of the Declaration of Trust of the Portfolio) consent to the action in writing and the consents are filed with the records of meetings of Holders. B-6 The Portfolios Declaration of Trust may be amended by vote of Holders of more than 50% of all interests in the Portfolio at any meeting of Holders or by an instrument in writing without a meeting, executed by a majority of the Trustees and consented to by the Holders of more than 50% of all interests. The Trustees may also amend the Declaration of Trust (without the vote or consent of Holders) to change the Portfolios name or the state or other jurisdiction whose law shall be the governing law, to supply any omission or cure, correct or supplement any ambiguous, defective or inconsistent provision, to conform the Declaration of Trust to applicable federal law or regulations or to the requirements of the Code, or to change, modify or rescind any provision, provided that such change, modification or rescission is determined by the Trustees to be necessary or appropriate and not to have a materially adverse effect on the financial interests of the Holders. No amendment of the Declaration of Trust which would change any rights with respect to any Holders interest in the Portfolio by reducing the amount payable thereon upon liquidation of the Portfolio may be made, except with the vote or consent of the Holders of two-thirds of all interests. References in the Declaration of Trust and in Part A or this Part B to a specified percentage of, or fraction of, interests in the Portfolio, means Holders whose combined Book Capital Account balances represent such specified percentage or fraction of the combined Book Capital Account balance of all, or a specified group of, Holders. The Portfolio may merge or consolidate with any other corporation, association, trust or other organization or may sell or exchange all or substantially all of its assets upon such terms and conditions and for such consideration when and as authorized by the Holders of (a) 67% or more of the interests in the Portfolio present or represented at the meeting of Holders, if Holders of more than 50% of all interests are present or represented by proxy, or (b) more than 50% of all interests, whichever is less. The Portfolio may be terminated (i) by the affirmative vote of Holders of not less than two-thirds of all interests at any meeting of Holders or by an instrument in writing without a meeting, executed by a majority of the Trustees and consented to by Holders of not less than two-thirds of all interests, or (ii) by the Trustees by written notice to the Holders. The Declaration of Trust provides that obligations of the Portfolio are not binding upon the Trustees individually but only upon the property of the Portfolio and that the Trustees will not be liable for any action or failure to act, but nothing in the Declaration of Trust protects a Trustee against any liability to which he would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence, or reckless disregard of the duties involved in the conduct of his office. Item 23. Purchase, Redemption and Pricing of Shares See Item 11 herein. Registrant employs the same valuation procedures as the Fund. Registrant incorporates by reference information concerning valuation of the Portfolios assets from Calculation of Net Asset Value in the Fund SAI. Item 24. Taxation of the Portfolio Provided the Portfolio is operated at all times during its existence in accordance with certain organizational and operational documents, the Portfolio should be classified as a partnership under the Code, and it should not be a publicly traded partnership within the meaning of Section 7704 of the Code. Consequently, the Portfolio does not expect that it will be required to pay any federal income tax, and a Holder will be required to take into account in determining its federal income tax liability its share of the Portfolios income, gains, losses, deductions and credits. B-7 Under Subchapter K of the Code, a partnership is considered to be either an aggregate of its members or a separate entity depending upon the factual and legal context in which the question arises. Under the aggregate approach, each partner is treated as an owner of an undivided interest in partnership assets and operations. Under the entity approach, the partnership is treated as a separate entity in which partners have no direct interest in partnership assets and operations. In the case of a Holder that seeks to qualify as a regulated investment company (RIC), the aggregate approach should apply, and each such Holder should accordingly be deemed to own a proportionate share of each of the assets of the Portfolio and to be entitled to the gross income of the Portfolio attributable to that share for purposes of all requirements of Subchapter M of the Code. In order to enable a Holder (that is otherwise eligible) to qualify as a RIC, the Portfolio intends to satisfy the requirements of Subchapter M of the Code relating to sources of income and diversification of assets as if they were applicable to the Portfolio and to permit withdrawals in a manner that will enable a Holder which is a RIC to comply with the distribution requirements applicable to RICs (including those under Sections 852 and 4982 of the Code). The Portfolio will allocate at least annually to each Holder such Holders distributive share of the Portfolios net investment income, net realized capital gains, and any other items of income, gain, loss, deduction or credit in a manner intended to comply with the Code and applicable Treasury Regulations. To the extent the cash proceeds of any withdrawal (or, under certain circumstances, such proceeds plus the value of any marketable securities distributed to an investor) (liquid proceeds) exceed a Holders adjusted basis of his interest in the Portfolio, the Holder will generally realize a gain for federal income tax purposes. If, upon a complete withdrawal (redemption of the entire interest), a Holder receives only liquid proceeds (and/or unrealized receivables) and the Holders adjusted basis of his interest exceeds the liquid proceeds of such withdrawal and the Holders basis in any unrealized receivables, the Holder will generally realize a loss for federal income tax purposes. In addition, on a distribution to a Holder from the Portfolio, (1) income may be recognized if the distribution changes a distributees share of any unrealized receivables held by the Portfolio and (2) gain or loss may be recognized on a distribution to a Holder that contributed property to the Portfolio. The tax consequences of a withdrawal of property (instead of or in addition to liquid proceeds) will be different and will depend on the specific factual circumstances. A Holders adjusted basis of an interest in the Portfolio will generally be the aggregate prices paid therefor (including the adjusted basis of contributed property and any gain recognized on the contribution thereof), increased by the amounts of the Holders distributive share of items of income (including income exempt from federal income taxation) and realized net gain of the Portfolio, and reduced, but not below zero, by (i) the amounts of the Holders distributive share of items of Portfolio loss, and (ii) the amount of any cash distributions (including distributions of income exempt from federal income taxation and cash distributions on withdrawals from the Portfolio) and the basis to the Holder of any property received by such Holder other than in liquidation, and (iii) the Holders distributive share of the Portfolios nondeductible expenditures not properly chargeable to the Holders capital account. Increases or decreases in a Holders share of the Portfolios liabilities may also result in corresponding increases or decreases in such adjusted basis. A partnership has the option to make an election to adjust the basis of the partnerships assets in the event of a distribution of partnership property to a partner, or a transfer of a partnership interest. This optional adjustment could either increase or decrease such basis depending on the relevant facts. There can be no assurance that the Portfolio will make such an election in the future. Furthermore, this basis adjustment is mandatory in certain circumstances. B-8 For the taxable years beginning on or before December 31, 2010, qualified dividend income received by an individual will be taxed at the rates applicable to long-term capital gain. In order for the dividends received by the Portfolio to be qualified dividend income, the Portfolio must meet holding period and other requirements with respect to the dividend-paying stocks. A dividend will not be treated as qualified dividend income (1) if the dividend is received with respect to any share of stock held for fewer than 61 days during the 121-day period beginning at the date which is 60 days before the date on which such share becomes ex-dividend with respect to such dividend (or, on the case of certain preferred stock, 91 days during the 181-day period beginning 90 days before such date), (2) to the extent that the recipient is under an obligation (whether pursuant to a short sale or otherwise) to make related payments with respect to positions in substantially similar or related property, (3) if the recipient elects to have the dividend income treated as investment interest, or (4) if the dividend is received from a foreign corporation that is (a) not eligible for the benefits of a comprehensive income tax treaty with the United States (with the exception of dividends paid on stock of such a foreign corporation readily tradable on an established securities market in the United States) or (b) treated as a passive foreign investment company. The Portfolios investments in options, futures contracts, hedging transactions, forward contracts and certain other transactions will be subject to special tax rules (including mark-to-market, constructive sale, straddle, wash sale, short sale and other rules), the effect of which may be to accelerate income to the Portfolio, defer Portfolio losses, cause adjustments to the holding periods of Portfolio securities, convert capital gain into ordinary income and convert short-term capital losses into long-term capital losses. These rules could therefore affect the amount, timing and character of distributions to investors, including RIC shareholders. The Portfolio may be subject to foreign taxes on its income (including, in some cases, capital gains) from certain foreign securities. These taxes may be reduced or eliminated under the terms of an applicable U.S. income tax treaty. The anticipated extent of the Portfolios investment in foreign securities is such that it is not expected that a Holder that is a RIC will be eligible to pass through to its shareholders foreign taxes paid by the Portfolio and allocated to the Holder, so that shareholders of such RIC will not be entitled to foreign tax credits or deductions for foreign taxes paid by the Portfolio and allocated to the RIC. Transactions in foreign currencies, foreign currency-denominated debt securities and certain foreign currency options, futures contracts, and forward contracts (and similar instruments) may give rise to ordinary income or loss to the extent such income or loss results from fluctuations in the value of the foreign currency concerned. Investments in passive foreign investment companies by the Portfolio could subject an investor in the Portfolio to adverse U.S. federal income tax consequences and other charges on the proceeds from the sales of the investment in such company; however these charges can be avoided by making certain elections. Certain uses of foreign currency and investment by the Portfolio in the stock of certain passive foreign investment companies may be limited or a tax election with respect to "passive foreign investment companies" may be made, if available, in order to enable an investor that is a RIC to preserve its qualification as a RIC or to avoid imposition of tax on such an investor. Investments in passive foreign investment companies could subject the Portfolio to adverse U.S. federal income tax consequences or other charges on certain distributions from such companies and on disposition of investments in such companies; however, the tax effects of such investment may be mitigated by making an election to mark such investments to market annually or treat the passive foreign investment company as a qualified electing fund. The Portfolio will allocate at least annually to its investors their respective distributive shares of any net investment income and net capital gains which have been recognized for federal income tax purposes (including unrealized gains at the end of the Portfolios fiscal year on certain options and futures transactions that are required to be marked-to-market). B-9 An entity that is treated as a partnership under the Code, such as the Portfolio, is generally treated as a partnership under state and local tax laws, but certain states may have different entity classification criteria and may therefore reach a different conclusion. Entities that are classified as partnerships are not treated as separate taxable entities under most state and local tax laws, and the income of a partnership is considered to be income of partners both in timing and in character. The laws of the various states and local taxing authorities vary with respect to the status of a partnership interest under state and local tax laws, and each Holder of an interest in the Portfolio is advised to consult his own tax adviser. The foregoing discussion does not address the special tax rules applicable to certain classes of investors, such as tax-exempt entities, foreign investors, insurance companies and financial institutions. Investors should consult their own tax advisers with respect to special tax rules that may apply in their particular situations, as well as the state, local or foreign tax consequences of investing in the Portfolio. It is not possible at this time to predict whether or to what extent any changes in the Code or interpretations thereof will occur. Prospective investors should consult with their own tax advisers regarding pending and proposed legislation and other changes. Item 25. Underwriters The placement agent for the Portfolio is EVD. Investment companies, common and commingled trust funds, pooled income funds and similar entities may continuously invest in the Portfolio. Item 26. Calculation of Performance Data Not applicable. Item 27. Financial Statements Not applicable. B-10 PART C Item 28. Exhibits (with inapplicable items omitted) (a) Declaration of Trust dated June 7, 2010 filed herewith. (b) By-Laws of the Registrant adopted June 7, 2010 filed herewith. (c) Reference is made to Item 28(a) and 28(b) above. (d) (1) Investment Advisory Agreement between the Registrant and Boston Management and Research dated June 7, 2010 filed herewith. (2) Sub-Investment Advisory Agreement between Boston Management and Research and Parametric Risk Advisors, LLC dated June 7, 2010 filed herewith. (e) Placement Agent Agreement with Eaton Vance Distributors, Inc. dated June 7, 2010 filed herewith. (f) The Securities and Exchange Commission has granted the Registrant an exemptive order that permits the Registrant to enter into deferred compensation arrangements with its independent Trustees. See In the Matter of Capital Exchange Fund, Inc ., Release No. IC- 20671 (November 1, 1994). (g) (1) Master Custodian Agreement with Investors Bank & Trust Company to be filed by Amendment. (2) Extension Agreement dated August 31, 2005 to Master Custodian Agreement with Investors Bank & Trust Company filed as Exhibit (j)(2) to the Eaton Vance Tax- Managed Global Buy-Write Opportunities Fund N-2, Pre-Effective Amendment No. 2 (File Nos. 333-123961, 811-21745) filed on September 26, 2005 (Accession No. 0000940394-05-005528) and incorporated herein by reference. (3) Delegation Agreement dated December 11, 2000 with Investors Bank & Trust Company filed as Exhibit (j)(e) to the Eaton Vance Prime Rate Reserves N-2, Amendment No. 5 (File No. 333-32276, 811-05808) filed on April 3, 2001 (Accession No. 0000940394-01- 500126) and incorporated herein by reference. (p) (1) Code of Ethics adopted by Eaton Vance Corp., Eaton Vance Management, Boston Management and Research, Eaton Vance Distributors, Inc. and the Eaton Vance Funds effective September 1, 2000, as revised October 19, 2009, filed as Exhibit (p) to Post- Effective Amendment No. 119 of Eaton Vance Municipals Trust (File Nos. 33-572, 811- 4409) filed October 26, 2009 (Accession No. 0000940394-09-000803) and incorporated herein by reference. (2) Code of Ethics adopted by Parametric Risk Advisors, LLC effective January 8, 2008 filed as Exhibit (p)(4) to Post-Effective Amendment No. 92 of Eaton Vance Special Investment Trust filed February 26, 2009 (Accession No. 00009440394-09-000145) and incorporated herein by reference. C-1 Item 29. Persons Controlled by or Under Common Control with Registrant Not applicable. Item 30. Indemnification Article V of the Registrants Declaration of Trust contains indemnification provisions for Trustees and officers. The Trustees and officers of the Registrant and the personnel of the Registrants investment adviser are insured under an errors and omissions liability insurance policy. The Placement Agent Agreement also provides for reciprocal indemnity of the placement agent, on the one hand, and the Trustees and officers, on the other. Item 31. Business and Other Connections of the Investment Adviser Reference is made to: (i) the information set forth under the caption Management and Organization in the Fund SAI; (ii) the Eaton Vance Corp. 10-K filed under the Securities Exchange Act of 1934 (File No. 1-8100); (iii) the Forms ADV of Eaton Vance Management (File No. 801-15930), Boston Management and Research (File No. 801-43127) and Parametric Risk Advisors, LLC (File No. 801-67738) filed with the SEC, all of which are incorporated herein by reference. Item 32. Principal Underwriters Not applicable. Item 33. Location of Accounts and Records All applicable accounts, books and documents required to be maintained by the Registrant by Section 31(a) of the 1940 Act and the Rules promulgated thereunder are in the possession and custody of the Registrants custodian, State Street Bank and Trust Company, 200 Clarendon Street, Boston, MA 02116, with the exception of certain corporate documents and portfolio trading documents which are in the possession and custody of the Registrants investment adviser or sub-adviser. The Registrant is informed that all applicable accounts, books and documents required to be maintained by registered investment advisers are in the custody and possession of Boston Management and Research and Parametric Risk Advisors, LLC. Item 34. Management Services Not applicable. Item 35. Undertakings Not applicable. C-2 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and Commonwealth of Massachusetts on the 11th day of June, 2010. MULTI-SECTOR OPTION STRATEGY PORTFOLIO By: /s/ Payson F. Swaffield Payson F. Swaffield President INDEX TO EXHIBITS Exhibit No. Description of Exhibit (a) Declaration of Trust as of June 7, 2010 (b) By-Laws of the Registrant adopted June 7, 2010 (d) (1) Investment Advisory Agreement dated June 7, 2010 (d) (2) Sub-Investment Advisory Agreement dated June 7, 2010 (e) Placement Agent Agreement dated June 7, 2010
